Citation Nr: 1013444	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1942 to January 1946.  He died in February 2007.   
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2009, the Board 
remanded the claim for further procedural development, and it 
is now before the Board for adjudication.  

The appellant failed, without apparent cause, to appear for a 
scheduled hearing in May 2009.  Therefore, her request for a 
Board hearing is considered withdrawn.  38 C.F.R. § 20.704 
(2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the Veteran's history of 
respiratory problems was etiologically related to the cause 
of the Veteran's death or, alternatively, that the Veteran's 
smoking, which the appellant claims was a result of the 
Veteran's service-connected PTSD, caused the Veteran's adeno 
carcinoma.  The death certificate lists the immediate cause 
of death as metastatic adeno carcinoma without any stated 
underlying causes.  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death. 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).

In the present case, the Veteran's service treatment records 
noted normal lungs in the Veteran's induction examination.  
In November 1942, a treatment note reported that the Veteran 
had "possible T.B."  Treatment notes dated in December 1942 
noted that the Veteran was admitted for acute, moderate 
bronchitis and that he was discharged to duty the next day.  
March 1943 service treatment records noted that the Veteran 
had bronchitis but that there was no evidence of cardiac or 
pulmonary pathology.  Treatment notes dated in October 1944 
noted a diagnosis of pneumonia of the right lower lung field.  
The Veteran was transferred for further treatment in November 
1944 to the convalescent hospital.  The Veteran's service 
treatment records are silent as to diagnosis of or treatment 
for adeno carcinoma or any type of cancer.

The Veteran's post-service treatment notes include a November 
1952 x-ray report from the Dr. M.H. which noted a small 
emphysematous bullous area in the left apex of the chest, no 
lung was specified.  Private treatment records from Veteran's 
private physician Dr. D.M. noted in June 1983 that the 
Veteran had bronchitis and that his pulmonary history was 
limited to cigarette abuse.  Treatment notes in October 1993 
noted pulmonary fibrosis.  In November 1993, it was noted 
that the Veteran's purified protein derivative test for 
tuberculosis was positive and that infiltrates were seen in 
the left lung.  

On February 1, 2007, the Veteran was admitted to the VA 
Medical center (VAMC) in West Roxbury, Massachusetts with 
complaints of shortness of breath, chronic cough and bone 
pain which had eluded diagnosis for a few months.  A report 
of the Veteran's final diagnoses included adeno carcinoma of 
the lung and chronic obstructive pulmonary disease.  The 
Veteran's death certificate stated the cause of death as 
adeno carcinoma of the lung.

Service connection for psychoneurosis, anxiety was granted in 
an April 1946 rating decision, evaluated as 50 percent 
disabling from the day after discharge from active service.  
A 100 percent rating was assigned for the anxiety disorder, 
recharacterized as posttraumatic stress disorder (PTSD) with 
anxiety and depression, effective from November 3, 1993.

A review of the record shows that there are no VA or private 
treatment records related to the Veteran's service-connected 
psychiatric disorder dated from 1998 to 2007.  In light of 
the appellant's contentions, the RO should attempt to obtain 
any treatment records for that period of time and the obtain 
a VA opinion regarding whether the cause of death is related 
to service or a service-connected disability.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO shall make arrangements to 
obtain the Veteran's VA and/or private 
medical treatment records dated from 1998 
to 2007 that are not currently of record.  
All relevant records obtained shall be 
associated with the claims file.  If 
attempts to obtain said records reveal 
that the Veteran was not treated at the 
VA beyond 1998, or are otherwise 
unavailable or unobtainable, the RO shall 
so indicate.

2.  The RO should refer the appellant's 
claim to the appropriate physician for a 
VA medical opinion.  The claims file 
should be furnished to the examiner in 
conjunction with the opinion, and the 
examiner should indicate that the claims 
file was reviewed.  The examiner should 
answer the following questions:

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that (1) the cause 
of the Veteran's death was etiologically 
related to his period of active service, 
including respiratory problems shown in 
service or (2) whether it is at least as 
likely as not the Veteran's death was 
attributable to his service-connected 
PTSD, including whether his history of 
chronic smoking was secondarily related 
to his PTSD, which in turn was a 
significant causative factor in the 
development of metastic adeno carcinoma.  
If an opinion cannot be rendered without 
resorting to pure speculation, explain 
why this is not possible.

3.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



